DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, 9, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0258436 Podbelski et al.
Regarding claim 6, Podbelski teaches an article (paragraph 0002), comprising:
a substrate 10 having inner and outer major surfaces spaced apart from one another, a plurality of edge surfaces spanning between respective peripheral edges of the inner and outer major surfaces, and a plurality of corner surfaces spanning between the respective peripheral edges of the inner and outer major surfaces and between adjacent ones of the edge surfaces (figure 1); and 
a coating 99 applied over a limited area of the outer major surface of the substrate to produce a composite structure, the limited area being less than a total area of the outer major surface (paragraph 0029), where the coating operates to mitigate damage to the substrate from dynamic sharp impact to the outer major surface (where any coating would mitigate some damage), wherein the limited area includes:

at least one corner area extending adjacent to at least one respective corner surface and spanning between the peripheral edge and a second predetermined distance toward a central region of the outer major surface of the substrate, 
wherein the coating is not applied onto the plurality of edge surfaces (figure 1).
Regarding claim 7, Podbelski teaches that the substrate is a float glass (paragraph 0025).
Regarding claims 9 and 23, Podbelski teaches that a thickness of the coating is 1-50 microns (paragraph 0016). 
Regarding claim 25, Podbelski teaches that the coating comprises silicon (silicon ink, paragraph 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0258436 Podbelski et al.
Regarding claims 8 and 22, Podbelski teaches the limited area, but does not teach the percentage the limited area covers. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the .   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0258436 Podbelski et al as applied to claim 6 above, and further in view of US 2003/0087107 Varaprasad et al.
Regarding claim 10, Podbelski teaches the article and glass substrate, but does not teach ion exchange. Varaprasad teaches a glass substrate used in a vehicular application, including a shade band (paragraph 0013), where the glass substrate is chemically strengthened (paragraph 0185, where chemical strengthening is carried out by an ion exchange process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ion exchange process of Varaprasad in the product of Podbelski because this toughens the substrate that would first be impacted by an impinging object (paragraph 0185), resulting in fewer breakages. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0258436 Podbelski et al as applied to claim 6 above, and further in view of US 8,088,475 Sasaki et al.
Regarding claim 12, Podbelski teaches the article, but does not teach that the coating is an ultrahard material. Sasaki teaches a coating on a glass substrate (column 10, lines 51-54), where the coating includes an aluminum oxide particulate material (column 9, lines 31-35). Sasaki does not explicitly teach that this is an ultrahard material. However, the instant 
Regarding claim 13, Podbelski teaches the article, but does not teach solid spheres in a binder. Sasaki teaches a coating on a glass substrate (column 10, lines 51-54), where the coating includes an aluminum oxide particulate material (column 9, lines 31-35) that is used in the amount of 30% (column 17, lines 8-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particulate material of Sasaki in the product of Podbelski because this coating provides anti-reflective properties (abstract), improving a viewing experience. 

Response to Arguments
Applicant’s arguments with respect to Bookbinder have been considered but are moot because the new ground of rejection (Podbelski) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781